 
 
I 
111th CONGRESS
1st Session
H. R. 164 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Paul (for himself, Mr. Jones, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide greater health care freedom for seniors. 
 
 
1.Short titleThis Act may be cited as the Seniors’ Health Care Freedom Act of 2009.
2.Facilitating the use of private contracts under the medicare programSection 1802(b) of the Social Security Act (42 U.S.C. 1395a(b)) is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
3.No eligibility condition based on refusal to participate in a government programNo persons otherwise eligible for old-age benefits under Social Security shall be denied such benefits because of their voluntary refusal to participate in any part of the Medicare program. 
 
